


Exhibit 10.1

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT dated as of April 14, 2009 (the
“Amendment”) is entered into among Georgia Gulf Corporation, a Delaware
corporation (“GGC”), Royal Group, Inc. (formerly known as Royal Group
Technologies Limited), a Canadian federal corporation (the “Canadian Borrower”;
together with GGC, the “Borrowers”), the Guarantors, the Lenders party hereto,
Bank of America, National Association, as Domestic Administrative Agent and Bank
of America, National Association acting through its Canada branch, as Canadian
Administrative Agent.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders, Bank of America, National
Association, as Domestic Administrative Agent, Domestic Collateral Agent and
Domestic L/C Issuer, Bank of America, National Association acting through its
Canada branch, as Canadian Administrative Agent, Canadian Collateral Agent and
Canadian L/C Issuer and The Bank of Nova Scotia, as Canadian Swing Line Lender
entered into that certain Credit Agreement dated as of October 3, 2006 (as
amended from time to time, the “Credit Agreement”); and

 

WHEREAS, GGC has requested that the Lenders amend the Credit Agreement as set
forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.               Amendments.

 

(a)           The first sentence of Section 6.07 of the Credit Agreement is
hereby amended by inserting “; provided that the failure, if any, of GGC or any
Subsidiary to make the interest payments due on April 15, 2009 under the 2006
Senior Notes and the 2006 Senior Subordinated Notes shall not render inaccurate
the foregoing representation unless any portion of such amounts remains unpaid
as of 5:00 p.m. on May 11, 2009” at the end thereof.

 

(b)           Section 7.04 of the Credit Agreement is hereby amended by
inserting “; provided that the failure, if any, of any Loan Party to make the
interest payments due on April 15, 2009 under the 2006 Senior Notes and the 2006
Senior Subordinated Notes shall not constitute a breach of this covenant unless
any portion of such amounts remains unpaid as of 5:00 p.m. on May 11, 2009” at
the end thereof.

 

(c)           Section 9.01(f)(i)(A) of the Credit Agreement is hereby amended by
inserting “(or, in the case of the interest payments due on April 15, 2009 under
the 2006 Senior Notes and the 2006 Senior Subordinated Notes, prior to 5:00 p.m.
on May 11, 2009)” immediately following the word “due” in the first line
thereof.  For avoidance of doubt, it is understood and agreed that the failure
to have made any such payment prior to 5:00 p.m. on May 11, 2009 does not
constitute a Default.

 

Section 2.               Conditions Precedent.  This Amendment shall be
effective upon satisfaction of the following conditions precedent (the date on
which such conditions have been satisfied, the “Amendment Effective Date”):

 

--------------------------------------------------------------------------------


 

(a)           Receipt by the Domestic Administrative Agent of counterparts of
this Amendment duly executed by the Borrowers, the Guarantors set forth on the
signature pages hereto, the Required Lenders, the Required Domestic Revolving
Lenders, the Required Canadian Revolving Lenders and Bank of America, N.A., as
Administrative Agent;

 

(b)           Receipt by the Domestic Administrative Agent (i) for the account
of (x) each Lender that has the right under the Credit Agreement to approve this
Amendment and that has executed this Amendment on or prior to 9:00 p.m., New
York City time, on April 14, 2009 and (y) each other Lender that has the right
under the Credit Agreement to approve this Amendment and that has not been given
the opportunity to access this Amendment and consent thereto (each of the
Lenders described in the foregoing clauses (x) and (y) a “Consenting Lender”), a
fee equal to 0.125% of the aggregate amount of each such Consenting Lender’s
(A) Canadian Revolving Commitment, (B) Canadian Swing Line Commitment,
(C) Domestic Revolving Commitment and (D) portion of the Term Loan outstanding
and (ii) any fees and expenses of the Administrative Agents (including
reasonable attorneys’ fees of the Administrative Agents) in connection with the
Loan Documents;

 

(c)           Receipt by BAS of all fees, expenses and other amounts that have
become due and payable to BAS, in its capacity as arranger of the Amendment, on
or prior to the Amendment Effective Date pursuant to that certain letter
agreement dated as of April 10, 2009 between GGC and BAS; and

 

(d)           Receipt by any Administrative Agent of such other documents,
instruments, agreements and information as reasonably requested by such
Administrative Agent.

 

Section 3.               Release.

 

(a)           Each Loan Party and its respective successors, assigns and legal
representatives (collectively, the “Releasors”), releases, acquits and forever
discharges each Administrative Agent and each Lender (collectively, the “Lender
Parties”), and their respective subsidiaries, parents, affiliates, officers,
directors, employees, agents, attorneys, advisors, successors and assigns, both
present and former (collectively, the “Lender Party Affiliates”), from any and
all manner of losses, costs, defenses, damages, liabilities, deficiencies,
actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims, demands and out-of-pocket expenses whatsoever, asserted or
unasserted, known or unknown, foreseen or unforeseen, in contract, tort, law or
equity (generically, “Claims”), that any Releasor has or may have against any of
the Lender Parties and/or the Lender Party Affiliates by reason of any action,
failure to act, event, statement, accusation, assertion, matter or thing
whatsoever arising from or based on facts occurring prior to the Amendment
Effective Date that arises out of or is connected to the Loan Documents, the
Loans and the Letters of Credit, including but not limited to any Claims or
defense that relates to, in whole or in part, directly or indirectly:  (i) the
Credit Agreement or any other Loan Document or the transactions contemplated
thereby; (ii) the making of any Loans or issuance of Letters of Credit under the
Loan Documents; (iii) any actual or proposed use by the Loan Parties of the
proceeds of the Loans or Letters of Credit; (iv) any actions or omissions of any
Lender Party or Lender Party Affiliate in connection with the initiation or
continuing exercise of any right or remedy contained in the Loan Documents at
law or in equity; (v) the making or administration of the Loans, including
without limitation, any such claims and defenses based on fraud, mistake,
duress, usury or misrepresentation, or any other claim based on so-called
“lender liability theories”; (vi) any covenants, agreements, duties or
obligations set forth in the Loan Documents; (vii) lost profits, (viii) loss of
business opportunity, (ix) increased financing costs, (x) increased legal or
other administrative fees or (xi) damages to business reputation.

 

2

--------------------------------------------------------------------------------


 

(b)           Each Loan Party, on behalf of itself and its successors, assigns,
and other legal representatives, hereby unconditionally and irrevocably agrees
that it will not sue any Lender Party or Lender Party Affiliate on the basis of
any Claim released, remised and discharged by such Loan Party pursuant to this
Section 3.  If any Loan Party or any of their respective successors, assigns or
other legal representatives violates the foregoing covenant, each Loan Party,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as any Lender Party or Lender Party Affiliate
may sustain as a result of such violation, all reasonable and documented
attorneys’ fees and costs incurred by any Lender Party or Lender Party Affiliate
as a result of such violation.

 

Section 4.               Miscellaneous.

 

(a)           The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.

 

(b)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.

 

(c)           The Borrowers and the Guarantors hereby represent and warrant as
follows:

 

(i)            Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(ii)           This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.

 

(d)           The Loan Parties represent and warrant to the Lenders that after
giving effect to this Amendment (i) the representations and warranties of the
Loan Parties set forth in Article VI of the Credit Agreement and in each other
Loan Document are true and correct in all material respects as of the date
hereof and will be true and correct in all material respects as of the Amendment
Effective Date with the same effect as if made on and as of such dates, except
to the extent such representations and warranties expressly relate solely to an
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.

 

(e)           Each Loan Party hereby ratifies and confirms the security interest
in and to all Collateral granted to the Collateral Agent pursuant to the
Collateral Documents and the perfected, first priority status of such security
interest as set forth therein (subject only to liens which are permitted by the
terms of the Loan Documents to be prior to the Lien of the Collateral Agent).

 

3

--------------------------------------------------------------------------------


 

(f)            In the event that the Amendment Effective Date occurs during the
period beginning on April 15, 2009 through and including May 11, 2009, the
Lenders hereby waive, solely during the period beginning on April 15, 2009
through and including the Amendment Effective Date, any Event of Default under
Section 9.01(f) of the Credit Agreement arising from the Company’s failure to
pay the interest payments due on April 15, 2009 on the 2006 Senior Notes and the
2006 Senior Subordinated Notes.  The waiver granted pursuant to this
Section 4(f) shall be limited precisely as written, and shall not extend to any
Default or Event of Default under any other provision of the Credit Agreement.

 

(g)           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(h)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWERS:

GEORGIA GULF CORPORATION,

 

a Delaware corporation, as a Borrower and, with respect to the Canadian
Obligations, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name: Gregory Thompson

 

Title: Chief Financial Officer

 

 

 

ROYAL GROUP, INC. (formerly known as ROYAL GROUP TECHNOLOGIES LIMITED), a
Canadian federal corporation, as a Borrower

 

 

 

By:

/s/ Gregory Thompson

 

Name: Gregory Thompson

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

DOMESTIC GUARANTORS:

GEORGIA GULF CHEMICALS & VINYLS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

 

 

 

 

GREAT RIVER OIL & GAS CORPORATION, a Delaware corporation

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

 

 

 

 

ROME DELAWARE CORP., a Delaware corporation

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

 

 

 

 

ROYAL PLASTICS GROUP (U.S.A.) LIMITED, a Delaware corporation

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

 

 

 

 

PLASTIC TRENDS, INC., a Michigan corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL OUTDOOR PRODUCTS, INC., an Indiana corporation

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 12 INC., a Nevada corporation

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC., a Pennsylvania corporation

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC., a Washington corporation

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

 

 

 

 

ROYAL WINDOW COVERINGS (USA) L.P., a Texas limited partnership

 

 

 

By:  NOVO MANAGEMENT, INC.,

 

a Nevada corporation, its Managing Partner

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL MOULDINGS LIMITED, a Nevada corporation

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:  Gregory Thompson

 

 

Title:  Vice President

 

 

 

ROYAL GROUP SALES (USA) LIMITED., a Nevada Corporation

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 

CANADIAN GUARANTORS:

ROME ACQUISITION HOLDING CORP., a
Nova Scotia unlimited liability company

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

6632149 CANADA INC.,

 

a Canadian federal corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

DOMESTIC

BANK OF AMERICA, N.A.

ADMINISTRATIVE AGENT:

as Domestic Administrative Agent and

 

Domestic Collateral Agent

 

 

 

 

 

 

By:

/s/ Kevin M. Behan

 

Name:

Kevin M. Behan

 

Title:

 SVP

 

 

 

 

CANADIAN

BANK OF AMERICA, N.A.

ADMINISTRATIVE AGENT:

acting through its Canada branch, as Canadian

 

Administrative Agent and Canadian Collateral
Agent

 

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

Name:

Medina Sales de Andrade

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDERS

 

 

AND L/C ISSUERS:

 

 

 

 

 

ABN AMRO BANK, N.V.

 

AIG ANNUNITY INSURANCE COMPANY

as a Canadian Revolving Lender

 

By: AIG Global Investment Corp.

 

 

 

By:

/s/ David W. Stack

 

By:

/s/ W. Jeffrey Baxter

Name:

David W. Stack

 

Name:

W. Jeffrey Baxter

Title:

Senior Vice President

 

Title:

Managing Director

 

 

 

 

By:

/s/ Parker H. Douglas

 

 

Name:

Parker H. Douglas

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

AIG-BANK LOAN FUND LTD.

 

SUNAMERICA SENIOR FLOATING RATE

By: AIG Global Investment Corp., Its

 

FUND, INC.

Investment Manager

 

By: AIG-Global Investment Corp., Investment

 

 

Sub-Adviser

By:

/s/ W. Jeffrey Baxter

 

 

Name:

W. Jeffrey Baxter

 

 

Title:

Managing Director

 

By:

/s/ W. Jeffrey Baxter

 

 

Name:

W. Jeffrey Baxter

 

 

Title:

Managing Director

 

 

 

AMMC CLO III, LIMITED

 

AMMC CLO IV, LIMITED

By: American Money Management Corp., as

 

By: American Money Management Corp., as

Collateral Manager as a Lender

 

Collateral Manager as a Lender

 

 

 

By:

/s/ David P. Meyer

 

By:

/s/ David P. Meyer

Name:

David P. Meyer

 

Name:

David P. Meyer

Title:

Senior Vice President

 

Title:

Senior Vice President

 

 

 

AMMC CLO VI, LIMITED

 

AMMC VII, LIMITED

By: American Money Management Corp., as

 

By: American Money Management Corp., as

Collateral Manager as a Lender

 

Collateral Manager as a Lender

 

 

 

By:

/s/ David P. Meyer

 

By:

/s/ David P. Meyer

Name:

David P. Meyer

 

Name:

David P. Meyer

Title:

Senior Vice President

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

AMMC VIII, LIMITED

 

APOSTLE LOOMIS SAYLES SENIOR

 

By: American Money Management Corp., as

 

LOAN FUND, as a Lender

 

Collateral Manager as a Lender

 

 

 

 

 

 

By:

Please See Following Page:

 

By:

/s/ David P. Meyer

 

Name:

 

Name:

David P. Meyer

 

Title:

 

Title:

Senior Vice President

 

 

 

 

 

APOSTLE LOOMIS SAYLES SENIOR

 

 

 

LOAN FUND, as Lender

 

 

 

By: Loomis, Sayles & Company, L.P.

 

 

 

Its Investment Manager

 

 

 

By: Loomis, Sayles & Company, Incorporated

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

/s/ John R. Bell

 

 

 

Name:

John R. Bell

 

 

 

Title:

Vice President

 

 

 

 

 

THE ASSETS MANAGEMENT

 

BABSON CLO LTD. 2004-I

 

COMMITTEE OF THE COCA-COLA

 

BABSON CLO LTD. 2005-I

 

COMPANY MASTER RETIREMENT

 

BABSON CLO LTD. 2005-II

 

TRUST, BY: PYRAMIS GLOBAL

 

BABSON CLO LTD. 2005-III

 

ADVISORS TRUST COMPANY, AS

 

BABSON CLO LTD. 2006-II

 

INVESTMENT MANAGER UNDER

 

BABSON CLO LTD. 2007-I

 

POWER OF ATTORNEY as a Lender

 

SAPPHIRE VALLEY CDO I, LTD.

 

 

 

 

SUFFIELD CLO, LIMITED as Lenders

 

By:

/s/ David Censorio

 

By: Babson Capital Management LLC as

 

Name:

David Censorio

 

Collateral Manager

 

Title:

VP

 

 

 

 

 

By:

/s/ Geoffrey Takacs

 

 

Name:

Geoffrey Takacs

 

 

 

Title:

Director

 

 

 

 

 

 

 

MAPLEWOOD (CAYMAN) LIMITED

 

 

 

as a Lender

 

 

 

By: Babson Capital Management LLC as

 

 

 

Investment Manager

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey Takacs

 

 

 

Name:

Geoffrey Takacs

 

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

BALTIC FUNDING LLC as a Lender

 

JFIN CLO 2007 LTD. as a Lender

 

 

 

By: Jefferies Finance LLC as Collateral

By:

/s/ Tara E. Kenny

 

Manager

Name:

Tara E. Kenny

 

 

 

Title:

Assistant Vice President

 

By:

/s/ Andrew Lennon

 

 

Name:

Andrew Lennon

 

 

Title:

Director

 

 

 

BANK OF AMERICA, N.A.

 

BANK OF AMERICA, N.A.

as Lender

 

acting through its Canada branch, as a Lender

 

 

 

and a Canadian L/C Issuer

By:

/s/ Kevin M. Behan

 

 

 

Name:

Kevin M. Behan

 

By:

/s/ Medina Sales de Andrade

Title:  

SVP

 

Name:

Medina Sales de Andrade

 

 

Title:

Vice President

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA as a Lender

 

BANK OF TOKYO-MITSUBISHI UFJ

and a Canadian L/C Issuer

 

TRUST COMPANY as a Lender

 

 

 

 

 

By:

/s/ Kathryn Kiplinger

 

By:

/s/ David Noda

Name:

Kathryn Kiplinger

 

Name:

David Noda

Title:

Co-Head, Corporate Banking LLS

 

Title:

VP & Manager

 

 

 

BARCLAYS BANK PLC as a Lender

 

BLACK DIAMOND CLO 2005-2 Ltd.

 

 

 

By: Black Diamond CLO 2005-2 Adviser,

By:

/s/ Maria Lund

 

L.L.C., as its Collateral Manager

Name:

Maria Lund

 

 

Title:

Vice President

 

as a Lender

 

 

 

 

 

 

By:

/s/ Stephen H. Deckoff

 

 

Name:

Stephen H. Deckoff

 

 

Title:

Managing Principal

 

 

 

BROWNSTONE PARTNERS

 

CANNINGTON FUNDING LTD.

CATALYST MASTER FUND, LTD. as a

 

Silvermine Capital Management LLC

Lender

 

as Investment Manager

By: Brownstone Asset Management, LP

 

 

 

 

 

 

By:

/s/ Aaron A. Meyer

By:

/s/ David Zornitsky

 

Name:

Aaron A. Meyer

Name:

David Zornitsky

 

Title:

Principal

Title:

CFO

 

 

Silvermine Capital Management, LLC

 

 

 

CARLYLE HIGH YIELD PARTNERS

 

CARLYLE HIGH YIELD PARTNERS IV,

2008-1, LTD. as a Lender

 

LTD. as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

By:

/s/ Linda Pace

Name:

Linda Pace

 

Name:

Linda Pace

Title:

Managing Director

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

CARLYLE HIGH YIELD PARTNERS IX,

 

CARLYLE LOAN INVESTMENT LTD., as a

LTD. as a Lender

 

Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

By:

/s/ Linda Pace

Name:

Linda Pace

 

Name:

Linda Pace

Title:

Managing Director

 

Title:

Managing Director

 

 

 

CITIBANK N.A. as a Lender

 

COA CLO FINANCING LTD

 

 

 

By: FS COA Management LLC, as

By:

/s/ Brian Blessing

 

PORTFOLIO MANAGER as a Lender

Name:

Brian Blessing

 

 

 

Title:

Attorney-In-Fact

 

By:

/s/ John W. Fraser

 

 

Name:

John W. Fraser

 

 

Title:

Manager

 

 

 

COMMONWEALTH OF

 

COMSTOCK FUNDING LTD

MASSACHUSETTS PENSION RESERVES

 

Silvermine Capital Management LLC

INVESTMENT MANAGEMENT BOARD,

 

As Collateral Manager

BY: PYRAMIS GLOBAL ADVISORS

 

 

 

TRUST COMPANY, AS INVESTMENT

 

By:

/s/ Aaron A. Meyer

MANAGER UNDER POWER OF

 

Name:

Aaron A. Meyer

ATTORNEY as a Lender

 

Title:

Principal

 

 

 

Silvermine Capital Management, LLC

By:

/s/ Dave Censorio

 

 

Name:

Dave Censorio

 

 

Title:

VP

 

 

 

 

 

CREDIT SUISSE ALTERNATIVE

 

DENARIUS FUNDING, as a Lender

CAPITAL, as collateral manager for the

 

By: The Royal Bank of Scotland, Plc., As

following CDOs:

 

Attorney-in-fact

 

 

By: RBS Securities, Inc., Its agent

Atrium CDO

 

 

 

Atrium II

 

By:

/s/ Kevin Q. Stuebe

CSAM Funding II

 

Name:

Kevin Q. Stuebe

KC CLO I Limited

 

Title:

V.P.

as a Lender

 

 

 

 

 

 

By:

/s/ Linda Kam

 

 

Name:

Linda Kam

 

 

Title:

Director

 

 

 

 

 

DENARIUS FUNDING II, as a Lender

 

EATON VANCE CDO VII PLC

By: The Royal Bank of Scotland, Plc., As

 

By: Eaton Vance Management

Attorney-in-fact

 

as Interim Investment Advisor as a Lender

By: RBS Securities, Inc., Its agent

 

 

 

 

 

 

By:

/s/ Craig P. Russ

By:

/s/ Kevin Q. Stuebe

 

Name:

 

Name:

Kevin Q. Stuebe

 

Title:

Vice President

Title:

V.P.

 

 

 

--------------------------------------------------------------------------------


 

EATON VANCE CDO VIII, LTD.

 

EATON VANCE CDO IX LTD.

By: Eaton Vance Management

 

By: Eaton Vance Management

as Investment Advisor as a Lender

 

as Investment Advisor as a Lender

 

 

 

By: 

/s/ Craig P. Russ

 

By: 

/s/ Craig P. Russ

Name:

 

 

Name:

 

Title:

Vice President

 

Title:

Vice President

 

 

 

EATON VANCE CDO X PLC

 

EATON VANCE FLOATING-RATE

By: Eaton Vance Management

 

INCOME TRUST

as Investment Advisor as a Lender

 

By: Eaton Vance Management

 

 

as Investment Advisor as a Lender

By: 

/s/ Craig P. Russ

 

 

 

Name:

 

 

By: 

/s/ Craig P. Russ

Title:

Vice President

 

Name:

 

 

 

 

Title:

Vice President

 

 

 

EATON INSTITUTIONAL SENIOR LOAN
FUND

 

EATON VANCE LOAN OPPORTUNITIES
FUND, LTD.

By: Eaton Vance Management

 

By: Eaton Vance Management

as Investment Advisor as a Lender

 

as Investment Advisor as a Lender

 

 

 

By: 

/s/ Craig P. Russ

 

By: 

/s/ Craig P. Russ

Name:

 

 

Name:

 

Title:

Vice President

 

Title:

Vice President

 

 

 

EATON VANCE LIMITED DURATION
INCOME FUND

 

EATON VANCE SENIOR FLOATING-
RATE TRUST

By: Eaton Vance Management

 

By: Eaton Vance Management

as Investment Advisor as a Lender

 

as Investment Advisor as a Lender

 

 

 

By: 

/s/ Craig P. Russ

 

By: 

/s/ Craig P. Russ

Name:

 

 

Name:

 

Title:

Vice President

 

Title:

Vice President

 

 

 

EATON VANCE SENIOR INCOME
TRUST

 

EATON VANCE SHORT DURATION
DIVERSIFIED INCOME FUND

By: Eaton Vance Management

 

By: Eaton Vance Management

as Investment Advisor as a Lender

 

as Investment Advisor as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

By: 

/s/ Craig P. Russ

Name:

 

 

Name:

 

Title:

Vice President

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EATON VANCE VT FLOATING-RATE

 

FAIRWAY LOAN FUNDING COMPANY

INCOME FUND

 

By: Pacific Investment Management Company

By: Eaton Vance Management

 

LLC, as its Investment Advisor

as Investment Advisor as a Lender

 

 

 

 

By:

/s/ Arthur Y.D. Ong

By:

/s/ Craig P. Russ

 

 

Arthur Y.D. Ong

Name:

 

 

 

Executive Vice President

Title:

Vice President

 

 

 

 

 

FIDELITY ADVISOR SERIES I:
FIDELITY ADVISOR FLOATING RATE
HIGH INCOME FUND as a Lender

 

FIDELITY ADVISOR SERIES I: FIDELITY
ADVISOR HIGH INCOME ADVANTAGE
FUND as a Lender

 

 

 

By:

/s/ Gary Ryan

 

By:

/s/ Gary Ryan

Name:

Gary Ryan

 

Name:

Gary Ryan

Title:

Assistant Treasurer

 

Title:

Assistant Treasurer

 

 

 

FIDELITY ADVISOR SERIES I:
FIDELITY ADVISOR LEVERAGED
COMPANY STOCK FUND as a Lender

 

FIDELITY CENTRAL INVESTMENT
PORTFOLIOS LLC: FIDELITY HIGH
INCOME CENTRAL FUND 2 as a Lender

 

 

 

By:

/s/ Gary Ryan

 

By:

/s/ Gary Ryan

Name:

Gary Ryan

 

Name:

Gary Ryan

Title:

Assistant Treasurer

 

Title:

Assistant Treasurer

 

 

 

FIDELITY FINANCIAL TRUST:
FIDELITY CONVERTIBLE SECURITIES
FUND as a Lender

 

FIDELITY SECURITIES FUND: FIDELITY
LEVERAGED COMPANY STOCK FUND as
a Lender

 

 

 

By:

/s/ Gary Ryan

 

By:

/s/ Gary Ryan

Name:

Gary Ryan

 

Name:

Gary Ryan

Title:

Assistant Treasurer

 

Title:

Assistant Treasurer

 

 

 

FIDELITY SUMMER STREET TRUST:

 

THE FOOTHILL GROUP, LLC as a Lender

FIDELITY HIGH INCOME FUND as a

 

 

Lender

 

By:

/s/ Dennis Ascher

 

 

Name:

Dennis Ascher

By:

/s/ Gary Ryan

 

Title:

Senior Vice President

Name:

Gary Ryan

 

 

Title:

Assistant Treasurer

 

 

 

 

 

FORTRESS CREDIT INVESTMENTS I
LTD. as a Lender

 

FORTRESS CREDIT INVESTMENTS II
LTD. as a Lender

 

 

 

By:

/s/ Constantine M. Dakolias

 

By:

/s/ Constantine M. Dakolias

Name:

Constantine M. Dakolias

 

Name:

Constantine M. Dakolias

Title:

Director

 

Title:

Director

 

--------------------------------------------------------------------------------

 

GALLATIN CLO II 2005-1 LTD.

 

GALLATIN CLO III 2007-1 LTD. AS

By: UrsaMine Credit Advisors LLC as its

 

ASSIGNEE

Collateral Manager as a Lender

 

By: UrsaMmine Credit Advisors LLC as its

Collateral Manager as a Lender

By:

/s/ Niall Rosenzweig

 

 

Name:

Niall Rosenzweig

 

By:

/s/ Niall Rosenzweig

Title:

Principal

 

Name:

Niall Rosenzweig

 

 

Title:

Principal

 

 

 

GALLATIN FUNDING I LTD.

 

GALAXY X CLO, LTD.

By: UrsaMine Credit Advisors LLC as its

Collateral Manager as a Lender

 

By: AIG Global Investment Corp. as

Collateral Manager

 

 

 

By:

/s/ Niall Rosenzweig

 

By:

/s/ W. Jeffrey Baxter

Name:

Niall Rosenzweig

 

Name:

W. Jeffrey Baxter

Title:

Principal

 

Title:

Managing Director

 

 

 

GENERAL ELECTRIC CAPITAL

CORPORATION as a Lender

 

GOLDMAN SACHS LENDING PARTNERS

LLC

 

 

 

By:

/s/ James R. Persico

 

By:

/s/ Andrew Caditz

Name:

James R. Persico

 

Name:

Andrew Caditz

Title:

Duly Authorized Signatory

 

Title:

Vice President

 

 

 

GRAND CENTRAL ASSET TRUST, BDC

 

GRAYSON & CO.

SERIES as a Lender

 

By:

BOSTON MANAGEMENT AND

 

 

 

 

RESEARCH AS INVESTMENT

By:

/s/ Roy Hykal

 

 

ADVISOR as a Lender

Name:

Roy Hykal

 

 

 

Title:

Attorney-in-Fact

 

By:

/s/ Craig P. Russ

 

 

Name:

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

GRAYSON CLO II 2004-1 LTD.

 

GULF STREAM-RASHINBAN CLO 2006-I

By: Ursamine Credit Advisors LLC as its

 

LTD

Collateral Manager as a Lender

 

By: Gulf Stream Asset Management LLC As

Collateral Manager (Sumitomo Deal)

By:

/s/ Niall Rosenzweig

 

 

Name:

Niall Rosenzweig

 

GULF STREAM-SEXTANT CLO 2006-I

Title:

Principal

 

LTD

 

 

By: Gulf Stream Asset Management LLC As

Collateral Manager

 

 

 

 

 

GULF STREAM-SEXTANT CLO 2007-I

LTD

 

 

By: Gulf Stream Asset Management LLC As

Collateral Manager

 

 

 

 

 

GULF STREAM-COMPASS CLO 2007 LTD

 

 

By: Gulf Stream Asset Management LLC As

Collateral Manager

 

 

as a Lender

 

 

 

 

 

By:

/s/ Barry Love

 

 

Name:

Barry Love

 

 

Title:

Chief Credit Officer

 

 

 

HFR ED DISCOVERY MASTER TRUST

as a Lender

 

KATONAH III, LTD. by Sankaty Advisors

LLC as Sub-Advisors as a Lender

By: Brownstone Asset Management, LP, as

 

 

Trading Manager for HFR Ed Discovery

 

By:

/s/ Jeffrey Hawkins

Master Trust

 

Name:

Jeffrey Hawkins

 

 

Title:

Managing Director

By:

/s/ David Zornitsky

 

 

Chief Operating Officer

Name:

David Zornitsky

 

 

Title:

CFO

 

 

 

 

 

JPMORGAN CHASE BANK, N.A. as a

Lender and a Domestic L/C Issuer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH as a Lender

 

 

 

 

 

By:

/s/ Stacey Haimes

 

 

Name:

Stacey Haimes

 

 

Title:

Executive Director

 

 

 

--------------------------------------------------------------------------------


 

KATONAH IV, LTD. by Sankaty Advisors,

LLC as Sub-Advisors as a Lender

 

KS CAPITAL PARTNERS, L.P. as a Lender

 

 

By:

/s/ Michael Jenal

By:

/s/ Jeffrey Hawkins

 

Name:

Michael Jenal

Name:

Jeffrey Hawkins

 

Title:

CFO

Title:

Managing Director

 

 

 

Chief Operating Officer

 

 

 

 

 

KS INTERNATIONAL, INC. as a Lender

 

LOAN FUNDING III LLC

 

 

 

By: Pacific Investment Management Company

By:

/s/ Michael Jenal

 

LLC, as its Investment Advisor

Name:

Michael Jenal

 

 

Title:

CFO

 

By:

/s/ Arthur YD. Ong

 

 

 

Arthur YD. Ong

 

 

 

Executive Vice President

 

 

 

MALIBU CBNA LOAN FUNDING LLC

 

MAYPORT CLO LTD.

as a Lender

 

By: Pacific Investment Management Company

LLC, as its Investment Advisor

By:

/s/ Alicia Marthaler

 

 

 

Name:

Alicia Marthaler

 

By:

/s/ Arthur YD. Ong

Title:

Attorney-in-fact

 

 

Arthur YD. Ong

 

 

 

 

Executive Vice President

 

 

 

MERRILL LYNCH CAPITAL CANADA

INC. as a Lender

 

MERRILL LYNCH CAPITAL SERVICES,

INC. as a Lender

 

 

 

By:

/s/ Susan Rimmer

 

By:

/s/ Neyda Darias

Name:

Susan Rimmer

 

Name:

Neyda Darias

Title:

Managing Director

 

Title:

Vice President

 

 

 

MIZUHO CORPORATE BANK, LTD. as a

 

NAVIGARE FUNDING I CLO LTD

Lender

 

By: Navigare Partners LLC

 

 

 

its collateral manager, as a Lender

By:

/s/ Leon Mo

 

 

Name:

Leon Mo

 

By:

/s/ Joel G. Serebransky

Title:

Senior Vice President

 

Name:

Joel G. Serebransky

 

 

Title:

Managing Director

 

 

 

NAVIGARE FUNDING II CLO LTD

 

NAVIGARE FUNDING III CLO LTD

By: Navigare Partners LLC

 

By: Navigare Partners LLC

as collateral manager, as a Lender

 

as collateral manager, as a Lender

 

 

 

By:

/s/ Joel G. Serebransky

 

By:

/s/ Joel G. Serebransky

Name:

Joel G. Serebransky

 

Name:

Joel G. Serebransky

Title:

Managing Director

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

NEWSTART FACTORS, INC. as a Lender

 

NUVEEN DIVERSIFIED DIVIDEND AND

 

 

INCOME FUND as a Lender

By:

/s/ James Bennett

 

By: Symphony Asset Management, LLC

Name:

James Bennett

 

 

 

Title:

President

 

By:

/s/ James Kim

 

 

Name:

James Kim

 

 

Title:

Associate Portfolio Manager

 

 

 

NUVEEN FLOATING RATE INCOME

OPPORTUNITY FUND as a Lender

 

NUVEEN MULTI-STRATEGY INCOME

AND GROWTH FUND 2 as a Lender

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

By:

/s/ James Kim

 

By:

/s/ James Kim

Name:

James Kim

 

Name:

James Kim

Title:

Associate Portfolio Manager

 

Title:

Associate Portfolio Manager

 

 

 

NUVEEN TAX ADVANTAGED TOTAL

RETURN STRATEGY FUND as a Lender

 

PORTOLA CLO, LTD.

By: Pacific Investment Management Company

By: Symphony Asset Management, LLC

 

LLC, as its Investment Advisor

 

 

 

By:

/s/ James Kim

 

By:

/s/ Arthur YD. Ong

Name:

James Kim

 

 

Arthur YD. Ong

Title:

Associate Portfolio Manager

 

 

Executive Vice President

 

 

 

PPM SHADOW CREEK FUNDING LLC as a Lender

 

PRESIDENT & FELLOWS OF HARVARD COLLEGE

 

 

By:

Regiment Capital Management, LLC its

By:

/s/ Tara E. Kenny

 

 

Investment Advisor

Name:

Tara E. Kenny

 

By:

Regiment Capital Advisors, LP its

Title:

Assistant Vice President

 

 

Manager and pursuant to delegated

 

 

 

authority

 

 

 

 

 

By:

/s/ Mark A. Brostowski

 

 

Name:

Mark A. Brostowski

 

 

Title:

Authorized Signatory

 

 

 

PYRAMIS HIGH YIELD FUND, LLC, BY:

 

RACE POINT IV CLO, LTD.

PYRAMIS GLOBAL ADVISORS TRUST

 

By:

Sankaty Advisors, LLC

COMPANY, AS INVESTMENT

 

 

as Collateral Manager

MANAGER UNDER POWER OF

 

as a Lender

ATTORNEY as a Lender

 

 

 

 

 

By:

/s/ Jeffrey Hawkins

By:

/s/ Dave Censorio

 

Name:

Jeffrey Hawkins

Name:

Dave Censorio

 

Title:

Managing Director

Title:

VP

 

 

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

REGIMENT CAPITAL, LTD.

 

SANKATY ADVISORS, LLC, as Collateral

By:

Regiment Capital Management, LLC as

 

Manager for Castle Hill I — INGOTS, Ltd., as

its Investment Advisor

 

Term Lender as a Lender

By:

Regiment Capital Advisors, LP its

 

 

 

Manager are pursuant to delegated

 

By:

/s/ Jeffrey Hawkins

 

authority

 

Name:

Jeffrey Hawkins

 

 

Title:

Managing Director

By:

/s/ Mark A. Brostowski

 

 

Chief Operating Officer

Name:

Mark A. Brostowski

 

 

Title:

Authorized Signatory

 

 

 

 

 

SANKATY ADVISORS, LLC, as Collateral

Manager for Castle Hill III CLO, Limited,

as Term Lender as a Lender

 

SANKATY ADVISORS, LLC, as Collateral

Manager for Loan Funding XI LLC, As Term

Lender as a Lender

 

 

 

By:

/s/ Jeffrey Hawkins

 

By:

/s/ Jeffrey Hawkins

Name:

Jeffrey Hawkins

 

Name:

Jeffrey Hawkins

Title:

Managing Director

 

Title:

Managing Director

 

Chief Operating Officer

 

 

Chief Operating Officer

 

 

 

SANKATY ADVISORS, LLC as Collateral

Manager for Race Point CLO, Limited, as

Term Lender as a Lender

 

SANKATY ADVISORS, LLC as Collateral

Manager for Race Point II CLO, Limited, as

Term Lender as a Lender

 

 

 

By:

/s/ Jeffrey Hawkins

 

By:

/s/ Jeffrey Hawkins

Name:

Jeffrey Hawkins

 

Name:

Jeffrey Hawkins

Title:

Managing Director

 

Title:

Managing Director

 

Chief Operating Officer

 

 

Chief Operating Officer

 

 

 

SENIOR DEBT PORTFOLIO

 

SERVES 2006-1, Ltd.

By:

Boston Management and Research as

 

 

 

Investment Advisor

 

By:

/s/ Chris Kappas

as Lender

 

PPM America, Inc., as Collateral Manager

 

 

 

Chris Kappas

By:

/s/ Craig P. Russ

 

 

Managing Director

Name:

 

 

 

Title:

Vice President

 

 

 

 

 

SOUTHPORT CLO, LIMITED

 

SPECIAL SITUATIONS INVESTING

By: Pacific Investment Management Company

LLC, as its Investment Advisor

 

GROUP, INC.

as a Lender

 

 

 

By:

/s/ Arthur YD. Ong

 

By:

/s/ Robert G. Frahm III

 

Arthur YD. Ong

 

Name:

Robert G. Frahm III

 

Executive Vice President

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

SYMPHONY CLO I

 

SYMPHONY CLO II

as a Lender

 

as a Lender

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

By:

/s/ James Kim

 

By:

/s/ James Kim

Name:

James Kim

 

Name:

James Kim

Title:

Associate Portfolio Manager

 

Title:

Associate Portfolio Manager

 

 

 

SYMPHONY CLO III

 

SYMPHONY CLO IV

as a Lender

 

as a Lender

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

By:

/s/ James Kim

 

By:

/s/ James Kim

Name:

James Kim

 

Name:

James Kim

Title:

Associate Portfolio Manager

 

Title:

Associate Portfolio Manager

 

 

 

TRALEE CDO I, LTD.

 

TRILOGY PORTFOLIO CO. LLC

as a Lender

 

as a Lender

 

 

 

By:

/s/ Joseph Matteo

 

By:

/s/ Paul S. Greenberg

Name:

Joseph Matteo

 

Name:

Paul S. Greenberg

Title:

Authorized Signatory

 

Title:

Principal

 

 

 

WACHOVIA BANK, NATIONAL

ASSOCIATION as a Lender

 

WACHOVIA CAPITAL FINANCE

CORPORATION (CANADA) as a Canadian

Revolving Lender

By:

/s/ Thomas M. Cambern

 

 

 

Name:

Thomas M. Cambern

 

By:

/s/ Raymond Eghobamien

Title:

Managing Director

 

Name:

Raymond Eghobamien

 

 

Title:

Vice President

 

 

 

Wachovia Capital Finance Corporation

(Canada)

 

 

 

WAVELAND — INGOTS, LTD.

 

XL RE LTD

By: Pacific Investment Management Company

LLC, as its Investment Advisor

 

By:

 

its Investment Advisor Regiment Capital Management LLC as

 

 

By:

Regiment Capital Advisors, LP its

By:

/s/ Arthur YD. Ong

 

 

Manager and pursuant to delegated

 

Arthur YD. Ong

 

 

authority

 

Executive Vice President

 

 

 

 

By:

/s/ Mark A. Brostowski

 

 

Name:

Mark A. Brostowski

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

ZOHAR III, LIMITED

 

EACH OF THE ACCOUNTS LISTED ON

as a Lender

 

ANNEX A, INDIVIDUALLY, AND

By: Patriarch Partners XV, LLC, its Collateral

 

SEVERALLY NOT JOINTLY as a Lender:

Manager

 

·

ISCOX INSURANCE COMPANY

 

 

 

BERMUNDA LTD.

By:

/s/ Lynn Tilton

 

·

HISCOX SYNDICATE 33

Name:

Lynn Tilton

 

·

GENERAL BOARD OF PENSION AND

Title:

Manager

 

 

HEALTH BENEFITS OF THE UNITED

 

 

 

 

METHODIST CHURCH,

 

 

 

·

WELLINGTON TRUST COMPANY,

 

 

 

 

NATIONAL ASSOCIATION

 

 

 

 

MULTIPLE COLLECTIVE

 

 

 

 

INVESTMENT FUNDS TRUST,

 

 

 

 

OPPORTUNISTIC INVESTMENT

 

 

 

 

PORTFOLIO

 

 

 

·

WELLINGTON TRUST COMPANY,

 

 

 

 

NATIONAL ASSOCIATION

 

 

 

 

MULTIPLE COMMON TRUST

 

 

 

 

INVESTMENT FUNDS TRUST,

 

 

 

 

OPPORTUNISTIC INVESTMENT

PORTFOLIO

 

 

 

By:

Wellington Management Company, LLPas Investment Adviser

 

 

 

 

 

By:

/s/ Robert J. Toner

 

 

Name:

Robert J. Toner

 

 

Title:

Vice President and Counsel

 

--------------------------------------------------------------------------------
